DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1, 3 – 4, 6 – 7, 13
Cancelled: Claims  
Added: Claims 16 – 20
Therefore Claims 1 – 20 are now pending.

Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. 	
Applicant argues: The examiner has not explained how the mere reference to the screen 5 constitutes a touchscreen. The examiner strangely refers to 22 appearing to mix numbers of the reference and the present application. 
Examiner respectfully agrees with the applicant that there was a typographical mistake that was made when referring to the screen as element 22 when it should have been element 5 as shown in Johannessen’s invention FIG 1.  However, Examiner respectfully disagrees with the applicant in that Johannessen failed to disclose a multi-touchscreen device, however Frerking discloses a multi-touchscreen (Abstract & FIG 2, 4).
Since applicant’s arguments are not persuasive, please see rejection below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means,” and is pre-AIA , is interpreted under 35 U.S.C. 112 sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Claim 16 – 20 limitation(s) is/are: 
Claim 16: means (19) for removably mounting the mobile safety basic control apparatus to a mobile terminal (20) having a multi-touchscreen (22) and a terminal controller (21);
Claim 20: means (19) for removably mounting the mobile safety basic control apparatus to the mobile terminal (20) comprises a groove.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 3, 7 – 11, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4 – 6, 12, 14 – 15 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johannessen et al US Publication 2004/0260426 A1 in further view of Frerking US Publication 2012/0268240 A1.

With regards to Claims 1, 14 and 16, Johannessen discloses:  A mobile safety basic control apparatus and method (FIG 1, items 1 & 10, Abstract & Paragraph [0016]) of a robot (Title & FIG 1, 3), having 
a handheld housing (FIG 1, 1 & 10), 
an emergency stop switching means (FIG 1, 10) arranged on the housing (Abstract), 
a communication apparatus (Paragraph [0033 – radio communication, wired or wireless communication]) for connecting the mobile safety basic control apparatus (1 & 10) to a robot controller (FIG 1, 1 – operating unit & 2 – control unit) of the robot (FIG 1, 3) for control purposes (Paragraph [0033]), and having 
a holder (1), connected to the housing (1), that is configured for mounting the mobile safety basic control apparatus (10) on a mobile terminal (FIG 1, 1 – shows the operating unit as a mobile device) having a terminal controller (FIG 2, 24 - CPU) and a screen (FIG 1, 5) configured to transmit inputs via the screen (5) to the terminal controller (21), 
the holder (1) is formed by a groove (FIG 2, 8), formed in the housing (1) of the mobile safetyWO 2017/198580PCT/EP2017/061545 36basic control apparatus (1 & 10)  
Johannessen fails to disclose: a multi-touchscreen configured to transmit inputs via the multi-touchscreen to the terminal controller, characterized in that the mobile safety basic control apparatus has a coding apparatus configured so as, in a state in which the safety basic control apparatus is mounted on the mobile terminal by means of the holder, to automatically transmit at least one identification code identifying the mobile safety basic control apparatus to the terminal controller via the multi-touchscreen.  
Frerking discloses: a multi-touchscreen (Abstract & FIG 2, 4) configured to transmit inputs via the multi-touchscreen (Abstract) to the terminal controller (FIG 2, 7 - machine), characterized in that the mobile safety basic control apparatus (FIGS 3 – 5, 6a – 6c) has a coding apparatus (FIGS 3 – 5, shows pins; Paragraph [0026]) configured so as, in a state in which the safety basic control apparatus (6a – 6c) is mounted on (this is being interpreted broadly to mean placed on) the mobile terminal (FIG 2, 1) by means of the holder (1), to automatically transmit at least one identification code identifying the mobile safety basic control apparatus (6a – 6c) to the terminal controller (7 - machine) via the multi-touchscreen (4; see Paragraph [0026]).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a multi-touchscreen configured to transmit inputs via the multi-touchscreen to the terminal controller, characterized in that the mobile safety basic control apparatus has a coding apparatus configured so as, in a state in which the safety basic control apparatus is mounted on the mobile terminal by means of the holder, to automatically transmit at least one identification code identifying the mobile safety basic control apparatus to the terminal controller via the multi-touchscreen in Johannessen’s invention as taught by Frerking’s invention.
The motivation for doing this would have been to provide improved recognition of the authorization to operate a machine in the field of automation engineering (Frerking’s invention Paragraph [0008]).

With regards to Claim 2, Frerking discloses: characterized in that the coding apparatus (FIGS 3 – 5, shows pins) has two or more contact pins (FIG 3, shows 3 different pins) that, in a state in which the safety basic control apparatus (6a – 6c) is mounted on (this is being interpreted broadly to mean placed on) the mobile terminal (FIG 2, 1) by means of the holder (1), are in physical contact with the multi-touchscreen (Paragraph [0027]), specifically in a specific two-dimensional arrangement, representing the identification code (A1, A3 & C2), of the two or more contact pins (FIG 3, shows three contact pins) on the multi-touchscreen (Paragraph [0026 – 0028]).  

With regards to Claim 4, Frerking discloses: characterized in that the holder (1) is configured to mount (this is being interpreted broadly to mean placed on) the mobile safety basic control apparatus (6a – 6c) so that the groove (FIG 2, 8) receives an edge section of the mobile terminal (FIG 2, 1) in a manner adjustable at the edge section (user placing safety basic control apparatus so that the groove (FIG 2, 8) receives the edge section of the mobile terminal at any edge of the touch screen) of the mobile terminal (Paragraph [0026 – 0028]).  

With regards to Claim 5, Frerking discloses: characterized in that the holder (1) is configured to mount (this is being interpreted broadly to mean placed on) the mobile safety basic control apparatus (6a – 6c) in a manner displaceable along the edge section (user placing safety basic control apparatus at any edge of the touch screen) of the mobile terminal (Paragraph [0026 – 0028]).  

With regards to Claim 6, Frerking discloses: characterized in that the safety basic control apparatus (6a – 6c) has a manual operating means (user placing the safety basic control apparatus on the multi-touch screen) configured to move the two or more contact pins (Paragraph [0028]) that are in physical contact with the multi-touchscreen (4) relative to the housing (1) on the basis of manual operation of the operating means (user placing the safety basic control apparatus on the multi-touch screen) on the multi-touchscreen (Paragraph [0026 – 0028]).  
 
With regards to Claim 12, Frerking discloses: characterized in that the mobile safety basic control apparatus (6a – 6c) has a multidimensional operating means or a multidimensional input means (Paragraph [0036]).  

With regards to Claim 15, Frerking discloses: transmitting the identification code (from pins in FIG 3) in the form of a specific two-dimensional arrangement of multiple touch contact points (FIG 6, shows two dimensional touch points) on the multi-touchscreen (4) of the mobile terminal (1), in particular characterized by the number of touch contact points (Paragraph [0026 – 0028]), by the relative6US National Stage of PCT/EP2017/061545 orientations of multiple touch contact points in relation to one another (Paragraph [0026 – 0028]) and/or by the orientation of a group of multiple touch contact points in contact with the multi-touchscreen (4) of the mobile terminal (1).

With regards to Claim 18, Frerking fails to disclose: the multidimensional operating means or multidimensional input means is a joystick. 
However, it is a matter of design choice by the manufacturers to have the multidimensional operating means or multidimensional input means as a joystick. The motivation for doing this would have been so the user would have been to increase the efficiency of the user when using the device.

With regards to Claim 19, Frerking fails to disclose: wherein: the multidimensional operating means or multidimensional input means is a mouse.  
However, it is a matter of design choice by the manufacturers to have the multidimensional operating means or multidimensional input means as a joystick. The motivation for doing this would have been so the user would have been to increase the efficiency of the user when using the device.

With regards to Claim 20, Johannessen disclose:  wherein: the means for removably mounting the mobile safety basic control apparatus to the mobile terminal comprises a groove (see FIG 2, 8).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625